                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,         )
                                  )        Criminal Case No.
     Plaintiff/Respondent,        )         5:14-cr-119-JMH
                                  )
v.                                )         Civil Case No.
                                  )           5:17-cv-190
ANGELO JONES,                     )
                                  )            JUDGMENT
     Defendant/Petitioner.        )
                                  )

                             ***
     Consistent with the Court’s Memorandum Opinion and Order

entered this date, IT IS HEREBY ORDERED, ADJUDGED, AND DECLARED as

follows:

     (1)   Defendant Angelo Jones’s Motion to Vacate, Amend, or

           Correct Sentence pursuant to 28 U.S.C. § 2255 [DE 76] is

           DENIED.

     (2)   Judgment is hereby ENTERED in favor of the United States.

     (3)   No Certificate of Appealability shall issue.

     (4)   This Order is FINAL AND APPEALABLE and THERE IS NO JUST

           CAUSE FOR DELAY.

     (5)   The Clerk of Court shall STRIKE THIS MATTER FROM THE

           COURT’S ACTIVE DOCKET.

     This the 17th day of October, 2018.
 
